DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2022, 04/08/2022 was filed after the mailing date of the non-final on 09/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1-18 were previously pending and subject to a non-final action filed on 09/10/2021. In the response filed on 03/10/2022, claims 1, 7, and 13 were amended. Therefore, claims 1-18 are currently pending and subject to the final action below.

Response to Arguments
Applicant's arguments, see pages 7-9, filed 03/10/2022, with respect to the rejection of claim 1-18 under 35 U.S.C. 103 have been fully considered but they are not persuasive for the following reasons below.
Applicant’s argument (i): Applicant respectfully submits that the cited references, taken individually or in combination, fail to disclose or suggest the features of amended independent claim 1, particularly with respect to the features of "adjust the positions of the mapped points on the geometrical constructs based on i) one or more interactions received with the interactive ink of the at least one identified connector, ii) the geometric characteristic points of one or more connected diagram elements, and iii) projection lines of the connector that project from either end of the connector into the respective connected diagram elements to interest with the respective geometric characteristic points, wherein the projection lines intersect the mapped points on the geometric constructs such that a portion of each project line between the mapped points and the geometric characteristic points forms a radial line of the geometric constructs." Based on the foregoing, the applied combination of the cited references, alone or in combination, fails to disclose or suggest each and every feature of amended independent claim 1, which is believed to be in condition for allowance. Amended independent claims 7 and 13, although differing in scope, recite subject matter similar to that discussed above with respect to amended independent claim 1. 
Examiner Response (i): The examiner respectfully disagrees because the prior art of record teaches the amended limitation recited in claims, 1, 7 and 13.
Chen teaches: adjust the positions of the mapped points on the geometrical constructs based on i) one or more interactions received with the interactive ink of the at least one identified connector, (Chen − [Col. 13 line 56], [Col. 14 line 23] Objects may be moved and the connections maintained according to the bounding boxes (size) of the object.)
ii) the geometric characteristic points of one or more connected diagram elements, and iii) projection lines of the connector that project from either end of the connector into the respective connected diagram elements to interest with the respective geometric characteristic points, (Chen – [Col. 15 lines 25-30] FIG. 15 illustrates an ellipse 1502 with center N 1504 linked by a straight connector to a circle 1512 with center M 1514. The backbone of the connector has start point A 1510 and end point B 1506. The ellipse 1502 has center of geometry N and circle 1510 has center of geometry M 1514 and is linked by a straight connector line.)
wherein the projection lines intersect the mapped points on the geometric constructs such that a portion of each project line between the mapped points and the geometric characteristic points forms a radial line of the geometric constructs and cause re-display of the diagram elements in accordance with at least mapping of the adjusted mapped points on the connected diagram elements as adjusted connection points. (Chen − [Col. 14 lines 52-62] When container 1306 of FIG. 13A may be moved to the position illustrated in FIG. 13B, normal connector 1304 may reflow as illustrated by connector 1320 in FIG. 13B.) The connector 1304 initial position is for container 1306 is illustrated in Fig. 13A. When the container 1306 is moved, the position of the connector 1320 is different than the initial position as illustrated in Fig. 13B. The mapping points of the connector and container has been change to a different position when the container 1306 is moved.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lueng et al. (US PAT: 7,330,184, Pub. Date: Feb. 12, 2008, hereinafter “Lueng”) in view of Chen et al. (US PAT: 7,394,935, Pub. Date: Jul. 1, 2008, hereinafter “Chen”).
Regarding independents claim 1, Lueng teaches: A system for managing connections of diagrams elements on a computing device, the computing device comprising a processor and at least one non- transitory computer readable medium for detecting and recognizing hand-drawn diagram elements input under control of the processor, the at least one non-transitory computer readable medium configured to: 
cause display of a plurality of input diagram elements in interactive ink on a display device associated with the computing device; (Lueng – [Col. 4 lines 32-54] a display can be used to input and display diagram elements using ink)
identify at least one diagram element as a connector which connects a plurality of diagram elements; (Lueng – [Col. 4 lines 55-65] a gesture connector routine is used to identify lines that are connectors between objects)
map points of connection of the at least one identified connector to the connected diagram elements onto the geometrical constructs to define mapped points; (Lueng – [Col. 5 lines 8-32] start and end points of the line are mapped to the objects, determined if the line is touching the object which determines the geometrical characteristics of the object)
Lueng teaches that the objects may be manipulated with the connections between the objects (Lueng – [Col. 2 lines 27-36]) but does not explicitly teach: determine a geometrical construct including a geometrical characteristic point of each of the connected diagram elements, wherein the geometrical construct is independent of the shapes and boundaries of the connected diagram elements and is based on geometrical characteristics of the connected diagram elements, and wherein the geometrical characteristics of each of the connected diagram elements comprise at least a center of geometry; 
However, Chen teaches: determine a geometrical construct including a geometrical characteristic point of each of the connected diagram elements, wherein the geometrical construct is independent of the shapes and boundaries of the connected diagram elements and is based on geometrical characteristics of the connected diagram elements, and wherein the geometrical characteristics of each of the connected diagram elements comprise at least a center of geometry; (Chen − [Col. 9 lines 65-67, Col. 10 lines 1-18] Fig. 2, the connector recognizer 228, Fig. 5 presents a flowchart generally representing the steps undertaken for detection and shape recognition of hand-drawn objects. At step 502, any ink may be parsed, including ink with a drawing object, by extraction of strokes to capture distances, geometric dissimilarity and linearity, and other stroke features. Then at step 504, ink object detection may be performed to group drawing strokes by finding all the strokes that may belong to a drawing object. [Col. 14 lines 38-51] FIG. 13A illustrates a normal connector 1304 linking containers 1302 and 1306. FIG. 13A also illustrates a straight connector 1316 linking containers 1314 and 1318.  The normal connector is independent of containers 1314 and 1318.)
adjust the positions of the mapped points on the geometrical constructs based on i) one or more interactions received with the interactive ink of the at least one identified connector, (Chen − [Col. 13 line 56], [Col. 14 line 23] Objects may be moved and the connections maintained according to the bounding boxes (size) of the object.)
ii) the geometric characteristic points of one or more connected diagram elements, and iii) projection lines of the connector that project from either end of the connector into the respective connected diagram elements to interest with the respective geometric characteristic points, (Chen – [Col. 15 lines 25-30] FIG. 15 illustrates an ellipse 1502 with center N 1504 linked by a straight connector to a circle 1512 with center M 1514. The backbone of the connector has start point A 1510 and end point B 1506. The ellipse 1502 has center of geometry N and circle 1510 has center of geometry M 1514 and is linked by a straight connector line.)
wherein the projection lines intersect the mapped points on the geometric constructs such that a portion of each project line between the mapped points and the geometric characteristic points forms a radial line of the geometric constructs; (Chen − [Col. 14 lines 52-62] When container 1306 of FIG. 13A may be moved to the position illustrated in FIG. 13B, normal connector 1304 may reflow as illustrated by connector 1320 in FIG. 13B.)
and cause re-display of the diagram elements in accordance with at least mapping of the adjusted mapped points on the connected diagram elements as adjusted connection points. (Chen − [Col. 13 line 56], [Col. 14 line 23] Objects may be moved and the connections maintained according to the bounding boxes (size) of the object.)
Accordingly, it would be obvious to one ordinary skilled in the art before the effective filing date to have combine the teachings of Leung and Chen. Leung and Chen both teach compatible aspects of generating and manipulating diagrams using ink drawing.  Chen further teaches additional aspects of recognizing connections and behavior during manipulation.  Adding the teachings of Chen to the teachings of Leung would result in an expected improvement to Leung as it would provide required behavior definitions during manipulation of the objects.  
Regarding dependents claim 2, Lueng, and Chen discloses all the features with respect to claim 1 as outlined above.
Lueng teaches: wherein the at least one connector is identified based on characteristics of the connector and positional relationships between the diagram elements. (Lueng – [Col. 5 lines 17-56])
Regarding dependents claim 3, Lueng, and Chen discloses all the features with respect to claim 1 as outlined above.
Lueng teaches: wherein the at least one identified connector is a non-linear connector. (Lueng – [Col. 5 lines 33-56])
Regarding dependents claim 4, Lueng, and Chen discloses all the features with respect to claim 3 as outlined above.
Lueng teaches: wherein the non-linear connector is a curved connector. (Lueng – [Col. 5 lines 33-56])
Regarding dependents claim 5, Lueng, and Chen discloses all the features with respect to claim 4 as outlined above.
Lueng teaches: maintain a radius of curvature of the curved connector when causing re-display of the diagram elements. (Lueng – [Col. 2 lines 27-36] manipulation may include changing the position of objects, the manipulation maintains the connects and redraws the connected elements in new position, moving a subset of objects would not necessitate update of unaffected connectors therefore the radius of curvature would not need to be changed during redraw of some connectors that are not affected)
Regarding dependents claim 6, Lueng, and Chen discloses all the features with respect to claim 1 as outlined above.
Lueng teaches: wherein the interactive ink is digital ink. (Lueng – [Col. 4 lines 32-46])
Regarding independents claim 7, Lueng teaches: method for managing connections of diagrams elements on a computing device, the computing device comprising a processor and at least one non- transitory computer readable medium for detecting and recognizing hand-drawing diagram element input under control of the processor, the method comprising: (Lueng – [Col. 4 lines 32-54] a display can be used to input and display diagram elements using ink)
displaying a plurality of input diagram elements in interactive ink on a display device associated with the computing device; (Lueng – [Col. 4 lines 55-65] a display can be used to input and display diagram elements using ink)
identifying at least one diagram element as a connector which connects a plurality of diagram elements; (Lueng – [Col. 4 lines 55-65] a gesture connector routine is used to identify lines that are connectors between objects)
mapping points of connection of the at least one identified connector to the connected diagram elements onto the geometrical constructs to define mapped points; (Lueng – [Col. 5 lines 8-32] start and end points of the line are mapped to the objects, determined if the line is touching the object which determines the geometrical characteristics of the object)
Lueng teaches that the objects may be manipulated with the connections between the objects (Lueng – [Col. 2 lines 27-36]) but does not explicitly teach: determining a geometrical construct including a geometrical characteristic point of each of the connected diagram elements, wherein the geometrical construct is independent of the shapes and boundaries of the connected diagram elements and is based on geometrical characteristics of the connected diagram elements, and wherein the geometrical characteristics of each of the connected diagram elements comprise at least a center of geometry;
However, Chen teaches: determining a geometrical construct including a geometrical characteristic point of each of the connected diagram elements, wherein the geometrical construct is independent of the shapes and boundaries of the connected diagram elements and is based on geometrical characteristics of the connected diagram elements, and wherein the geometrical characteristics of each of the connected diagram elements comprise at least a center of geometry; (Chen − [Col. 9 lines 65-67, Col. 10 lines 1-18] Fig. 2, the connector recognizer 228, Fig. 5 presents a flowchart generally representing the steps undertaken for detection and shape recognition of hand-drawn objects. At step 502, any ink may be parsed, including ink with a drawing object, by extraction of strokes to capture distances, geometric dissimilarity and linearity, and other stroke features. Then at step 504, ink object detection may be performed to group drawing strokes by finding all the strokes that may belong to a drawing object. [Col. 14 lines 38-51] FIG. 13A illustrates a normal connector 1304 linking containers 1302 and 1306. FIG. 13A also illustrates a straight connector 1316 linking containers 1314 and 1318.  The normal connector is independent of containers 1314 and 1318.)
adjusting the positions of the mapped points on the geometrical constructs based on i) one or more interactions received with the interactive ink of the at least one identified connector, (Chen − [Col. 13 line 56], [Col. 14 line 23] Objects may be moved and the connections maintained according to the bounding boxes (size) of the object.)
ii) the geometric characteristic points of one or more connected diagram elements, and iii) projection lines of the connector that project from either end of the connector into the respective connected diagram elements to interest with the respective geometric characteristic points, (Chen – [Col. 15 lines 25-30] FIG. 15 illustrates an ellipse 1502 with center N 1504 linked by a straight connector to a circle 1512 with center M 1514. The backbone of the connector has start point A 1510 and end point B 1506. The ellipse 1502 has center of geometry N and circle 1510 has center of geometry M 1514 and is linked by a straight connector line.)
wherein the projection lines intersect the mapped points on the geometric constructs such that a portion of each project line between the mapped points and the geometric characteristic points forms a radial line of the geometric constructs; (Chen − [Col. 14 lines 52-62] When container 1306 of FIG. 13A may be moved to the position illustrated in FIG. 13B, normal connector 1304 may reflow as illustrated by connector 1320 in FIG. 13B.)
and re-displaying the diagram elements in accordance with at least mapping of the adjusted mapped points on the connected diagram elements as adjusted connection points. (Chen − [Col. 13 line 56], [Col. 14 line 23] Objects may be moved and the connections maintained according to the bounding boxes (size) of the object.)
Accordingly, it would be obvious to one ordinary skilled in the art before the effective filing date to have combine the teachings of Leung and Chen. Leung and Chen both teach compatible aspects of generating and manipulating diagrams using ink drawing.  Chen further teaches additional aspects of recognizing connections and behavior during manipulation.  Adding the teachings of Chen to the teachings of Leung would result in an expected improvement to Leung as it would provide required behavior definitions during manipulation of the objects.  
Regarding dependents claim 8, Lueng, and Chen discloses all the features with respect to claim 7 as outlined above.
Lueng teaches: comprising identifying the at least one connector based on characteristics of the connector and positional relationships between the diagram elements. (Lueng – [Col. 5 lines 17-56])
Regarding dependents claim 9, Lueng, and Chen discloses all the features with respect to claim 7 as outlined above.
Lueng teaches: wherein the at least one identified connector is a non-linear connector. (Lueng – [Col. 5 lines 33-56])
Regarding dependents claim 10, Lueng, and Chen discloses all the features with respect to claim 9 as outlined above.
Lueng teaches: wherein the non-linear connector is a curved connector. (Lueng – [Col. 5 lines 33-56])
Regarding dependents claim 11, Lueng, and Chen discloses all the features with respect to claim 10 as outlined above.
Lueng teaches: maintaining a radius of curvature of the curved connector when re-displaying the diagram elements. (Lueng – [Col. 2 lines 27-36] manipulation may include changing the position of objects, the manipulation maintains the connects and redraws the connected elements in new position, moving a subset of objects would not necessitate update of unaffected connectors therefore the radius of curvature would not need to be changed during redraw of some connectors that are not affected)
Regarding dependents claim 12, Lueng, and Chen discloses all the features with respect to claim 7 as outlined above.
Lueng teaches: wherein the interactive ink is digital ink. (Lueng – [Col. 4 lines 32-46])
Regarding independents claim 13, Lueng teaches: ) A non-transitory computer readable medium having a computer readable program code embodied therein, said computer readable program code adapted to be executed to implement a method for managing connections of diagrams elements on a computing device, the computing device comprising a processor and at least one non- transitory computer readable medium for detecting and recognizing hand-drawing diagram element input under control of the processor, the method comprising: (Lueng – [Col. 4 lines 32-54] a display can be used to input and display diagram elements using ink. A touch system)
displaying a plurality of input diagram elements in interactive ink on a display device associated with the computing device; (Lueng – [Col. 4 lines 55-65] a display can be used to input and display diagram elements using ink)
identifying at least one diagram element as a connector which connects a plurality of diagram elements; (Lueng – [Col. 4 lines 55-65] a gesture connector routine is used to identify lines that are connectors between objects)
mapping points of connection of the at least one identified connector to the connected diagram elements onto the geometrical constructs to define mapped points; (Lueng – [Col. 5 lines 8-32] start and end points of the line are mapped to the objects, determined if the line is touching the object which determines the geometrical characteristics of the object)
Lueng teaches that the objects may be manipulated with the connections between the objects (Lueng – [Col. 2 lines 27-36]) but does not explicitly teach: determining a geometrical construct including a geometrical characteristic of each of the connected diagram elements, wherein the geometrical construct is independent of the shapes and boundaries of the connected diagram elements and is based on geometrical characteristics of the connected diagram elements, and wherein the geometrical characteristics of each of the connected diagram elements comprise at least a center of geometry; 
However, Chen teaches: determining a geometrical construct including a geometrical characteristic of each of the connected diagram elements, wherein the geometrical construct is independent of the shapes and boundaries of the connected diagram elements and is based on geometrical characteristics of the connected diagram elements, and wherein the geometrical characteristics of each of the connected diagram elements comprise at least a center of geometry; (Chen − [Col. 9 lines 65-67, Col. 10 lines 1-18] Fig. 2, the connector recognizer 228, Fig. 5 presents a flowchart generally representing the steps undertaken for detection and shape recognition of hand-drawn objects. At step 502, any ink may be parsed, including ink with a drawing object, by extraction of strokes to capture distances, geometric dissimilarity and linearity, and other stroke features. Then at step 504, ink object detection may be performed to group drawing strokes by finding all the strokes that may belong to a drawing object. [Col. 14 lines 38-51] FIG. 13A illustrates a normal connector 1304 linking containers 1302 and 1306. FIG. 13A also illustrates a straight connector 1316 linking containers 1314 and 1318.  The normal connector is independent of containers 1314 and 1318.)
adjusting the positions of the mapped points on the geometrical constructs based on i) one or more interactions received with the interactive ink of the at least one identified connector, , (Chen − [Col. 13 line 56], [Col. 14 line 23] Objects may be moved and the connections maintained according to the bounding boxes (size) of the object.)
ii) the geometric characteristic points of one or more connected diagram elements, and iii) projection lines of the connector that project from either end of the connector into the respective connected diagram elements to interest with the respective geometric characteristic points, (Chen – [Col. 15 lines 25-30] FIG. 15 illustrates an ellipse 1502 with center N 1504 linked by a straight connector to a circle 1512 with center M 1514. The backbone of the connector has start point A 1510 and end point B 1506. The ellipse 1502 has center of geometry N and circle 1510 has center of geometry M 1514 and is linked by a straight connector line.)
wherein the projection lines intersect the mapped points on the geometric constructs such that a portion of each project line between the mapped points and the geometric characteristic points forms a radial line of the geometric constructs; (Chen − [Col. 14 lines 52-62] When container 1306 of FIG. 13A may be moved to the position illustrated in FIG. 13B, normal connector 1304 may reflow as illustrated by connector 1320 in FIG. 13B.)
and re-displaying the diagram elements in accordance with at least mapping of the adjusted mapped points on the connected diagram elements as adjusted connection points. (Chen − [Col. 13 line 56], [Col. 14 line 23] Objects may be moved and the connections maintained according to the bounding boxes (size) of the object.)
Accordingly, it would be obvious to one ordinary skilled in the art before the effective filing date to have combine the teachings of Leung and Chen. Leung and Chen both teach compatible aspects of generating and manipulating diagrams using ink drawing.  Chen further teaches additional aspects of recognizing connections and behavior during manipulation.  Adding the teachings of Chen to the teachings of Leung would result in an expected improvement to Leung as it would provide required behavior definitions during manipulation of the objects.  
Regarding dependents claim 14, Lueng, and Chen discloses all the features with respect to claim 13 as outlined above.
Lueng teaches: comprising identifying the at least one connector based on characteristics of the connector and positional relationships between the diagram elements. (Lueng – [Col. 5 lines 17-56])
Regarding dependents claim 15, Lueng, and Chen discloses all the features with respect to claim 13 as outlined above.
Lueng teaches: wherein the at least one identified connector is a non-linear connector. (Lueng – [Col. 5 lines 33-56])
Regarding dependents claim 16, Lueng, and Chen discloses all the features with respect to claim 15 as outlined above.
Lueng teaches: wherein the non-linear connector is a curved connector. (Lueng – [Col. 5 lines 33-56])
Regarding dependents claim 17, Lueng, and Chen discloses all the features with respect to claim 16 as outlined above.
Lueng teaches: maintaining a radius of curvature of the curved connector when re- displaying the diagram elements. (Lueng – [Col. 2 lines 27-36] manipulation may include changing the position of objects, the manipulation maintains the connects and redraws the connected elements in new position, moving a subset of objects would not necessitate update of unaffected connectors therefore the radius of curvature would not need to be changed during redraw of some connectors that are not affected)
Regarding dependents claim 18, Lueng, and Chen discloses all the features with respect to claim 13 as outlined above.
Lueng teaches: wherein the interactive ink is digital ink. (Lueng – [Col. 4 lines 32-46])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL E BARNES JR/Examiner, Art Unit 2177      

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177